DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The amendment, filed 16 October 2020, has been entered in full. Claims 16-19, 21-23 are canceled. Claims 3, 5-7, 10, 11, 13-15 and 20 are amended. New claims 25-27 are added. The amendment, filed 07 October 2022, has been entered in full. Claim 7 is amended. 
Applicant’s election of Group I (drawn to a fusion protein that specifically binds to a CD47 protein, a composition comprising said fusion protein and optionally a pharmaceutically acceptable adjuvant) and species election: Species Election 1: amino acid substitutions at residues I61 and E77 (claim 8); Species Election 2:  SEQ ID NO: 2 and 12 (claim 10); and Species Election 3: SEQ ID NO: 22 and 32 (claim 15), in the reply filed on 09 May 2022, is acknowledged. 
Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 24-27 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 May 2022. 
Claims 1-15 and 20 are under examination. 
				Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy CHINA 201810343482.9 (4/17/2018) has been placed of record in the file. 

		Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 10/16/20, 11/23/21 and 7/8/22) were received and comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits. 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it recites the acronym “SIRP”, which has not been defined in the claims. Acronyms should be defined upon their first use in a claim.  The presence of an undefined acronym renders a claim indefinite.
Claim 7 (and its dependent claims) are indefinite because claim 7 recites the limitation, “..wherein said human SIRPa domain comprising amino acid residues at positions 33-149 of the human SIRPa variant 1 ….said amino acid residues at positions 33-149 of the human SIRPa variant 1 is as set forth in SEQ ID NO:63.”  
The sequence listing of the instant application teaches SEQ ID NO:63 as comprising 117 amino acid residues. Thus, it is unclear how it can comprise amino acid residues at positions 33-149.  
Claims 8 and 9 are indefinite because they recite the limitation "wherein said mutant". The instant claims ultimately depend from claim 7.  There is insufficient antecedent basis for the limitation “mutant”.
Claim 9 is indefinite because it recites that glutamic acid (E) at amino acid position 77 is being substituted two times with an asparagine (N). Please see the mutation E77I/N/Q/K/H/M/R/N/V/L


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The instant specification teaches that the invention relates to a fusion protein binding to a CD47 protein and uses thereof. The fusion protein can specifically block the interaction between the CD47 protein and SIRP alpha (SIRPa) without causing a blood clotting reaction, and can inhibit the growth and/or proliferation of tumors or tumor cells (paras 0001, 0004-0005). The specification teaches that in some embodiments, said fusion protein comprises a human SIRPa domain which can specifically bind to said CD47 protein and an immunoglobulin Fc region, wherein said human SIRPa domain is directly or indirectly linked to the immunoglobulin Fc region (para 0011). In some embodiments, said human SIRPa domain comprises an extracellular domain of the human SIRPa, its fragment, or its variant which undergoes one or more amino acid substitutions (paras 0011-0014). 
The Examples teach that truncated human SIRPa (i.e. amino acid residues at positions 33-149 in SEQ ID NO:62) can have substitution mutants, which allows the protein to specifically recognize CD47.  The Examples teach that this can be obtained by introducing different combinations of mutation sites
The Examples teach the truncated domains of human SIRPa with the  amino acid sequence as set forth in SEQ ID NO: 63 (i.e., amino acid residues at positions 33-149 in SEQ ID NO:62) were taken and Discovery Studio (Neotrident) software was used to construct the structure in the truncated domain that interacted with the human CD47. The Examples teach that the interaction sites in the two proteins and the interaction modes thereof were theoretically analyzed to determine the amino acid sites in the truncated domains which directly or indirectly participated in the interaction with CD47.  The amino acid sites were I61, V63, E77, Q82, K83, E84, V93, D95, D96, K98, N100, R107, G109, and V132 (in which the positions of the amino acid residues in the amino acid substitutions were numbered by use of the amino acid sequence set forth in SEQ ID NO:62 as reference). The Examples teach that these action sites were randomly mutated, and a mutant library was constructed. 
The mutant library was cloned into a vector.  The Examples teach that the expression vector of the constructed mutant library was transfected into CHO cells, so as to display and express the mutant library on the cell surface. A CD47 protein was fluorescently labeled with FITC to obtain CD47-FITC. The Examples teach that according to the difference of the binding activity between CD47-FITC and the mutants of the truncated domain on the surface of CHO cells, the mutants which bind to CD47-FITC were enriched and screened via flow cytometric technology. The cells that bound strongly to CD47-FITC were collected mRNA was extracted and subject to reverse transcription to give cDNA, and the truncated domain mutant was subject to sequencing analysis. The Examples teach that it could be seen from the results that a mutant of the human SIRPa truncated domain that specifically recognize CD47 can be obtained by introducing different combinations of mutation sites at residues I61, V63, E77, Q82, K83, E84, V93, D95, D96, K98, N100, R107, G109, and/or V132 (pages 22-24).
The Examples teach the various mutants of human SIRPa were fused and expressed with human IgG-Fc and binding activity of the fusion proteins were examined. The Examples teach fusion proteins SS002, SS002M12, SS002M5, SS002M82, SS002M84, SS002M91, SS002M102, and SS002M130 were selected for biological activity analysis (page 24-29). The Examples teach various binding assays with CD47.  The Examples demonstrate blocked in vitro apoptosis of Jurkat-CSR cells induced by CD47-Fc and in vivo tumor inhibiting activity with SIRPa variant 1-Fc fusion protein SS0002M91 (pages 31-36).
The specification is not enabling for the following reasons:
1.  The broadest claims are drawn to a fusion protein that must have the biological function of specifically binding to a CD47 protein and have at least one of the functions of: binding to the CD47 protein with a Kp value of 1 x 10-8 M or lower; specifically blocking an interaction between the CD47 protein and SIRPa; not causing a blood clotting reaction; and/or inhibiting the growth and/or proliferation of tumors or tumor cells. The claims are not limited by any structure and thus the broadest claims read on any fusion protein as long as it has the claimed function.
2. Some of the dependent claims recite that the fusion protein comprises a human SIRPa domain, its fragments or variants which comprise one or more amino acid substitutions linked to an immunoglobulin Fc region.  
3. Some of the dependent claims recite that the fusion protein comprises a human SIRPa domain, its fragments or variants which comprise one or more amino acid substitutions in amino acid residues 33-149 of human SIRPa SEQ ID NO:63 linked to an immunoglobulin Fc region.  
4.  Some of the dependent claims recite that the fusion protein comprises a human SIRPa domain comprising amino acid residues 33-149 of human SIRPa SEQ ID NO:63, its fragments or variants which comprise one or more amino acid substitutions at specific residues linked to an immunoglobulin Fc region.  
5.  Some of the dependent claims recite that the fusion protein comprises a human SIRPa domain comprising amino acid residues 33-149 of human SIRPa SEQ ID NO:63, its fragments or variants which comprise one or more specific amino acid substitutions at specific residues linked to an immunoglobulin Fc region.  
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex. 
Regarding the claims with no structural limitation; the breadth is quite large in that nearly an infinite number of structures are encompassed by the claims; all non-exemplified constructs would need to be evaluated for the claimed activity. The artisan 
would accordingly have no resort save trial-and-error experimentation to determine which of the astronomically large number of possible structural variants had the functional properties of the claimed fusion proteins.  
  	Regarding the claims that recite substitutions in human SIRPa; it is known that many amino acid substitutions are generally possible in any given protein. However certain positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. These positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions in a protein can tolerate only relatively conservative substitutions or no substitutions (see Tokuriki et al., Stability effects of mutations and protein evolvability. Curr. Opin. Struc. Biol. 19:596-604; 2009). It is also noted that the claims recite fragments and thus encompass partial structures. 
Fenton et al. teach that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at non-conserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs (Fenton et al. Rheostat positions: A new classification of protein positions relevant to pharmacogenomics Medicinal Chemistry Research 29:1133-1146; 2020).
Bhattacharya et al. (Bhattacharya et al. Impact of genetic variation on three dimensional structure and function of proteins PLoS ONE 12(3): e0171355; 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  
Furthermore, when multiple mutations are introduced, there is even less predictability. For sequences having one or two substitutions, for example, the artisan would reasonably expect that many of the possible variants would retain functional properties comparable to those of the unmodified protein, and it would require only routine manipulations to make and test a reasonably representative sampling of the possible variants.  However, as the number of modified sites increases, the number of possible variants, and hence the degree of experimentation required, increases exponentially.  Guo et al., state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2)(Gua et al. Protein tolerance to random amino acid change. PNAS USA 101(25):9205-10; 2004).  Fenton et al. supra, also acknowledge this (see abstract).
Although the specification outlines art-recognized procedures for producing and screening for active muteins, this is not adequate guidance as to the nature of active derivatives that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  The ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore even substitution of non-essential residues can often destroy activity.  
Due to the large quantity of experimentation necessary to generate the infinite number of derivatives recited in the claims and screen same for activity; the lack of direction/guidance presented in the specification regarding same; the absence of working examples directed to same; the complex nature of the invention; the state of the art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims which fail to recite proper structural limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.  
	

Claims 1-9, 11-14 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to undisclosed fusion proteins. 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function.  There must be enough species that are representative of the full breadth of the genus). 
Regarding structure-function correlation:  The broadest claims encompass a genus of fusion polypeptides, based entirely on function (i.e. specifically binding to a CD47 protein and having at least one of the functions of: binding to the CD47 protein with a Kd value of 1 x 10° M or lower; specifically blocking an interaction between the CD47 protein and SIRPa; not causing a blood clotting reaction; and/or inhibiting the growth and/or proliferation of tumors or tumor cells). 
The claims are further drawn to fusion proteins comprising fragments of human SIRPa domain linked to Fc and variants of human SIRPa linked to Fc. 
There is substantial variation within the genus; the claims encompass any type of amino acid substitution(s) and/or any fragments thereof, as long as it has the claimed activity. The number of structures encompassed by the claims may be vast or conversely there may be no structures that possess the claimed function.  
The specification teaches truncated human SIRPa (i.e. amino acid residues at positions 33-149 in SEQ ID NO:62) with substitution mutations that allow the protein to specifically recognize CD47.  The specification teaches that these  can be obtained by introducing different combinations of mutation sites at residues 161, V63, E77, Q82, K83, E84, V93, D95, D96, K98, N100, R107, G109, and/or V132 (page 23). The specification teaches the amino acid sequences of various human SIRPa substitution variant-Fc fusion proteins (Table 1, pages 25-26). However, the specification does not describe any correlation between those sequences and the structure of any compounds with those function.  
There is no disclosure of a correlation between function and structure. The specification does not describe other species in the genus by structure, or physical and/or chemical characteristics. There is no information regarding what structural features would likely be associated with such function. For example, there is no teaching in the specification regarding which part of the human SIRPa-Fc fusion polypeptide structure can be varied while retaining the activity of inhibiting the growth and/or proliferation of tumors or tumor cells. 
The structure of the species of the genus are not disclosed, and there is no known or disclosed correlation between the unknown structures and the unknown functions (i.e., phenotypes), or between the unknown structures and the structure of the species disclosed. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of those proteins have the claimed activity.
Regarding a representative number of species: the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification provides general descriptions of how to make SIRPa substitution variant -Fc fusion polypeptides and Table 1 teaches 20 exemplary fusion polypeptides and their SEQ ID NOs: (pages 22-26). Only 2 SIRPa substitution variant -Fc fusion polypeptides appear to have a better association constant (Ka) and a better dissociation constant (Kd) to CD47 when compared to the truncated SIRPa wildtype protein (Table 2, page 27). Such disclosure is not representative of the claimed genus, which encompasses an unlimited number of individual, combination substitutions and fragments having the claimed function.
The courts have specifically stated that the skilled artisan cannot envision the detailed chemical structure of an encompassed polypeptide until the structure is disclosed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, the full breadth of the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lo et al. (Reference submitted by Applicant; MERCK PAT. GMBH WO 2016/024021; published Feb. 18, 2016).
Lo et al. teach a SIRPa-immunoglobulin fusion protein that binds CD47 (abstract). The fusion protein of Lo et al. appears to have the same structure as the fusion protein recited in claim 1,  thus it would have the recited functions. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), (applies to claims 1 and 2). 
Lo et al. teach that the immunoglobulin is an Fc region. Lo et al. teach that the SIRPa variant is connected by its N-terminus to the Ig molecule or the SIRPa variant is connected to the Ig molecule via its C-terminus. Lo et al. teach that Fc and SIRPa variant can be linked directly or indirectly (paras 0019-0023)(applies to claims 3 and 13).  Lo et al. teach that the fusion protein includes an IgV extracellular domain of SIRPa or a variant. Lo et al. teach that the SIRPa variant comprises one or more amino acid substitutions (pages 2-5, 18-23)(applies to claims 4-6). Lo et al. teach IgG1 and IgG4 antibodies (paras 0073-0077, 00107-)(applies to claims 11 and 12).  Lo et al. teach that the SIRPa protein is human SIRPa (para 0091)(applies to claim 3).  Lo et al. teach pharmaceutical compositions comprising the fusion protein and a pharmaceutically acceptable adjuvant (paras 00134-00139)(applies to claim 20). 
Lo et al. teach variants of SIRPa. Lo et al. teach one or more substitutions at positions 31 and 47 in SEQ ID NO:6 (page 3; para 0016). Lo et al. teach substitution at a position corresponding to position 31 selected from I31A, I31C, I31E, I31K, I31Q, I31R, I31V and substitutions at a positions corresponding to position 47 selected from E47A, E47C, E47D, E47F, E47G, E47H, E47I, E47K, E47L, E47M, E47N, E47Q, E47R, E47S, E47T, E47V, E47W, or E47Y (page 4). 
The cited mutation I61L/V/F corresponds to the substitution mutation at position 31 in SEQ ID NO:6 (i.e. I31) as taught by Lo et al. See below, Sequence Search Result A, result number 161 (applies to claims 7-9). The cited mutation E77I/N/Q/K/H/M/R/N/V/L corresponds to the substitution mutations at position 47 in SEQ IDNO:6 (i.e. E47) taught by Lo et al. See below, Sequence Search Result B, result numbers  152-159 and 162 (applies to claims 7-9). 
It is noted that instant SEQ ID NO:2 has a substitution of isoleucine (I) with valine (V) at position 61 and a substitution of glutamic acid (E) with N at position 77 (applies to claim 10, elected species SEQ ID NO:2). 
	

	
	Claims 1-3 and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Uger et al. (Reference submitted by Applicant; TRILLIUM THERAPEUTICS, INC, 
 WO 2014/094122; published June 26, 2014).
	Unger et al. teach a SIRPa-immunoglobulin fusion protein that binds CD47 (abstract and page 1). The fusion protein of Unger et al. appears to have the same structure of the fusion protein recited in claim 1,  thus it would have the recited functions. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)),(applies to claims 1 and 2).  Unger et al. teach the immunoglobulin is an Fc region that is fused directly or indirectly to the human SIRPa protein (page 4)(applies to claim 3). Unger et al. teach an Fc region that is 100% identical to instant SEQ ID NO:68. (page 7 and Sequence Search Result C, result number 7) (applies to claim 14).  
	
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (Reference submitted by Applicant; MERCK PAT. GMBH WO 2016/024021; published Feb. 18, 2016) in view of Posada et al. (RESOLVE THERAPEUTICS, LLC; WO 2015/066557; published May 7, 2015)
Lo et al. teach a SIRPa-immunoglobulin fusion protein that binds CD47 (abstract). The fusion protein of Lo et al. appears to have the same structure as the fusion protein recited in claim 1,  thus it would have the recited functions. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), (applies to claims 1 and 2). Lo et al. teach that the immunoglobulin is an Fc region. Lo et al. teach that the SIRPa variant is connected by its N-terminus to the Ig molecule or the SIRPa variant is connected to the Ig molecule via its C-terminus. Lo et al. teach that Fc and SIRPa variant can be linked directly or indirectly (paras 0019-0023)(applies to claim 3).  
Lo et al. teach variants of SIRPa. Lo et al. teach one or more substitutions at positions 31 and 47 in SEQ ID NO:6 (page 3; para 0016). Lo et al. teach substitution at a position corresponding to position 31 selected from I31A, I31C, I31E, I31K, I31Q, I31R, I31V and substitutions at a positions corresponding to position 47 selected from E47A, E47C, E47D, E47F, E47G, E47H, E47I, E47K, E47L, E47M, E47N, E47Q, E47R, E47S, E47T, E47V, E47W, or E47Y (page 4). The cited mutation I61L/V/F corresponds to the substitution mutations at position 31 in SEQ ID NO:6 (i.e. I31) as taught by Lo et al. The cited mutation E77I/N/Q/K/H/M/R/N/V/L corresponds to the substitution mutations at position 47 in SEQ IDNO:6 (i.e. E47) taught by Lo et al. See below, Sequence Search Result A, result number 161. See below, Sequence Search Result B, result numbers  152-159 and 162. It is noted that instant SEQ ID NO:2 has a substitution of isoleucine (I) with valine (V) at position 61 and a substitution of glutamic acid (E) with N at position 77 (applies to claim 10, elected species SEQ ID NO:2).
Lo et al. do not teach adding an Fc region that is 100% identical to instant SEQ ID NO:67 to instant SEQ ID NO:2. 
Posada et al. teach therapeutic proteins linked to a pharmacokinetic moiety. Posada et al teach a pharmacokinetic (PK) moieties such as Fc (abstract and page 1). Posada et al. teach that the term “activity” when used in the context of a PK moiety, refers to the ability of the PK to prolong the serum half-life of a polypeptide (page 19).  Posada et al. teach as used herein, the term "Fc domain" refers to a portion of a single immunoglobulin (Ig) heavy chain. An Fc domain can also be referred to as "Ig" or "IgG." Posada et al. teach that the wild type human IgG1 Fc domain comprises the amino acid sequence set forth in SEQ ID NO: 10 (page 18).  SEQ ID NO:10 taught by Posada et al. is 100% identical to instant SEQ ID NO:67. See below, Sequence Search Result D, result number 1) (applies to claim 14).  
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a SIRPa mutant wherein there is a substitution of isoleucine (I) with valine (V) at position 61 and a substitution of glutamic acid (E) with N at position 77 (i.e. elected species SEQ ID NO:2), as taught by Lo et al. adding and IgG1 Fc region (i.e. instant SEQ ID  NO:67) as taught by Posada, to make instant SEQ ID NO:22 (applies to claim 15, elected species 22). 
 One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because adding an Fc region is known in the art to increase the serum half-life of a protein. 

Allowable Subject Matter

Applicant’s elected species SEQ ID NO:12 (claim 10) and SEQ ID NO:32 (claim 15) are free of the prior art. If claims 10 and 15 are rewritten in independent form including all of the limitations of the base claim and any intervening claims AND are amended to solely recite the elected species SEQ ID NOs (i.e. SEQ ID NO:12 and SEQ ID NO:32), the claims will be allowed. 

				Conclusion

Claims 1-15 and 20 are rejected.   No claims are allowed. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       
	
/R.M.D/Examiner, Art Unit 1647  
11/15/2022                                                                                                                                                                                                      
	
	




Sequence Search Result A	

This page gives you Search Results detail for the Application 17048202 and Search Result 20221102_181324_us-17-048-202-63subi29x.minpct99_DX.rag


Title:          US-17-048-202-63SUBI29X
Perfect score:  607
Sequence:       1 ELQVIQPDKSVLVAAGETAT..........DDVEFKSGAGTELSVRAKPS 117

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
   161     607  100.0    474  23  BCM52959                  Human SIRP alpha V
   

RESULT 161
BCM52959
ID   BCM52959 standard; protein; 474 AA.
XX
AC   BCM52959;
XX
DT   21-APR-2016  (first entry)
XX
DE   Human SIRP alpha V1 mutant polypeptide (I31V).
XX
KW   basal cell carcinoma; bladder tumor; breast tumor; cancer;
KW   colorectal tumor; cytostatic; dermatofibrosarcoma;
KW   endometrioid carcinoma; glioblastoma; glioma; head and neck tumor;
KW   immunotherapy; leukemia; liver tumor; lung tumor; lymphoma; melanoma;
KW   merkel cell carcinoma; mesothelioma; multiple myeloma; mutein;
KW   myelodysplastic syndrome; nasopharyngeal carcinoma; neuroendocrine tumor;
KW   non-small-cell lung cancer; ovary tumor; pancreas tumor; prostate tumor;
KW   protein production; protein therapy; recombinant protein; renal tumor;
KW   sarcoma; small-cell lung cancer; squamous cell carcinoma; stomach tumor;
KW   testis tumor; therapeutic; thyroid tumor; uterine cervix tumor;
KW   uterus tumor.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2016024021-A1.
XX
CC PD   18-FEB-2016.
XX
CC PF   14-AUG-2015; 2015WO-EP068798.
XX
PR   15-AUG-2014; 2014US-0038196P.
XX
CC PA   (MERE ) MERCK PATENT GMBH.
XX
CC PI   Lo K,  Zizlsperger N,  Sircar A;
XX
DR   WPI; 2016-11393L/19.
XX
CC PT   Signal regulatory protein alpha fusion protein used for preparing 
CC PT   pharmaceutical composition for treating cancer, comprises signal 
CC PT   regulatory protein alpha variant linked to immunoglobulin extracellular 
CC PT   domain.
XX
CC PS   Example 16; Page; 188pp; English.
XX
CC   The present invention relates to a signal regulatory protein alpha (SIRP 
CC   alpha) immunoglobulin fusion protein. The immunoglobulin comprises: (a) 
CC   an immunoglobulin IgV extracellular domain; and (b) an immunoglobulin 
CC   molecule or portion that binds to a surface antigen on a disease 
CC   promoting cell. The invention further discloses: (1) a nucleic acid 
CC   encoding SIRP alpha fusion protein; (2) a cell, which comprises the 
CC   nucleic acid; (3) a method for producing SIRP alpha fusion protein, which
CC   involves culturing cell under optimized to obtain the desired product; 
CC   (4) a pharmaceutical composition, which comprises a pharmaceutically 
CC   effective amount of SIRP alpha fusion protein and a pharmaceutically 
CC   acceptable carrier; and (5) a method for treating cancer in a mammal, 
CC   which involves administering an effective amount of SIRP alpha fusion 
CC   protein to a mammal in need. The SIRP fusion protein and pharmaceutical 
CC   composition of the invention are useful for treating cancer of breast, 
CC   colorectal, lung, pancreatic, endometrial, ovarian, gastric, prostate, 
CC   renal, cervical, myeloma, lymphoma, leukemia, thyroid, uterine, bladder, 
CC   neuroendocrine, head and neck, liver, nasopharyngeal, testicular, small 
CC   cell lung cancer, non-small cell lung cancer, melanoma, basal cell skin 
CC   cancer, squamous cell skin cancer, dermatofibrosarcoma protuberans, 
CC   Merkel cell carcinoma, glioblastoma, glioma, sarcoma, mesothelioma, or 
CC   myelodysplastic syndrome. The present sequence represents a human SIRP 
CC   alpha V1 mutant polypeptide (I31V) which is used in identifying SIRP 
CC   alpha residues affecting CD47 binding. Note: This sequence is not shown 
CC   in the specification but has been derived from SEQ ID NO: 6 (see 
CC   BCM52730) based on the information given in Table 1 and example 16 of the
CC   specification.
XX
SQ   Sequence 474 AA;

  Query Match             100.0%;  Score 607;  DB 23;  Length 474;
  Best Local Similarity   99.1%;  
  Matches  116;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELQVIQPDKSVLVAAGETATLRCTATSLXPVGPIQWFRGAGPGRELIYNQKEGHFPRVTT 60
              ||||||||||||||||||||||||||||:|||||||||||||||||||||||||||||||
Db          3 ELQVIQPDKSVLVAAGETATLRCTATSLVPVGPIQWFRGAGPGRELIYNQKEGHFPRVTT 62

Qy         61 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119
Sequence Search Result B	

This page gives you Search Results detail for the Application 17048202 and Search Result 20221102_181324_us-17-048-202-63sube45x.minpct99_DX.rag





Title:          US-17-048-202-63SUBE45X
Perfect score:  606
Sequence:       1 ELQVIQPDKSVLVAAGETAT..........DDVEFKSGAGTELSVRAKPS 117

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
   152     606  100.0    474  23  BCM52983                  Human SIRP alpha V
   153     606  100.0    474  23  BCM52984                  Human SIRP alpha V
   154     606  100.0    474  23  BCM52985                  Human SIRP alpha V
   155     606  100.0    474  23  BCM52986                  Human SIRP alpha V
   156     606  100.0    474  23  BCM52987                  Human SIRP alpha V
   157     606  100.0    474  23  BCM52988                  Human SIRP alpha V
   158     606  100.0    474  23  BCM52989                  Human SIRP alpha V
   159     606  100.0    474  23  BCM52990                  Human SIRP alpha V
   162     606  100.0    474  23  BCM52993                  Human SIRP alpha V
   


RESULT 152
BCM52983
ID   BCM52983 standard; protein; 474 AA.
XX
AC   BCM52983;
XX
DT   21-APR-2016  (first entry)
XX
DE   Human SIRP alpha V1 mutant polypeptide (E47H).
XX
KW   basal cell carcinoma; bladder tumor; breast tumor; cancer;
KW   colorectal tumor; cytostatic; dermatofibrosarcoma;
KW   endometrioid carcinoma; glioblastoma; glioma; head and neck tumor;
KW   immunotherapy; leukemia; liver tumor; lung tumor; lymphoma; melanoma;
KW   merkel cell carcinoma; mesothelioma; multiple myeloma; mutein;
KW   myelodysplastic syndrome; nasopharyngeal carcinoma; neuroendocrine tumor;
KW   non-small-cell lung cancer; ovary tumor; pancreas tumor; prostate tumor;
KW   protein production; protein therapy; recombinant protein; renal tumor;
KW   sarcoma; small-cell lung cancer; squamous cell carcinoma; stomach tumor;
KW   testis tumor; therapeutic; thyroid tumor; uterine cervix tumor;
KW   uterus tumor.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2016024021-A1.
XX
CC PD   18-FEB-2016.
XX
CC PF   14-AUG-2015; 2015WO-EP068798.
XX
PR   15-AUG-2014; 2014US-0038196P.
XX
CC PA   (MERE ) MERCK PATENT GMBH.
XX
CC PI   Lo K,  Zizlsperger N,  Sircar A;
XX
DR   WPI; 2016-11393L/19.
XX
CC PT   Signal regulatory protein alpha fusion protein used for preparing 
CC PT   pharmaceutical composition for treating cancer, comprises signal 
CC PT   regulatory protein alpha variant linked to immunoglobulin extracellular 
CC PT   domain.
XX
CC PS   Example 16; Page; 188pp; English.
XX
CC   The present invention relates to a signal regulatory protein alpha (SIRP 
CC   alpha) immunoglobulin fusion protein. The immunoglobulin comprises: (a) 
CC   an immunoglobulin IgV extracellular domain; and (b) an immunoglobulin 
CC   molecule or portion that binds to a surface antigen on a disease 
CC   promoting cell. The invention further discloses: (1) a nucleic acid 
CC   encoding SIRP alpha fusion protein; (2) a cell, which comprises the 
CC   nucleic acid; (3) a method for producing SIRP alpha fusion protein, which
CC   involves culturing cell under optimized to obtain the desired product; 
CC   (4) a pharmaceutical composition, which comprises a pharmaceutically 
CC   effective amount of SIRP alpha fusion protein and a pharmaceutically 
CC   acceptable carrier; and (5) a method for treating cancer in a mammal, 
CC   which involves administering an effective amount of SIRP alpha fusion 
CC   protein to a mammal in need. The SIRP fusion protein and pharmaceutical 
CC   composition of the invention are useful for treating cancer of breast, 
CC   colorectal, lung, pancreatic, endometrial, ovarian, gastric, prostate, 
CC   renal, cervical, myeloma, lymphoma, leukemia, thyroid, uterine, bladder, 
CC   neuroendocrine, head and neck, liver, nasopharyngeal, testicular, small 
CC   cell lung cancer, non-small cell lung cancer, melanoma, basal cell skin 
CC   cancer, squamous cell skin cancer, dermatofibrosarcoma protuberans, 
CC   Merkel cell carcinoma, glioblastoma, glioma, sarcoma, mesothelioma, or 
CC   myelodysplastic syndrome. The present sequence represents a human SIRP 
CC   alpha V1 mutant polypeptide (E47H) which is used in identifying SIRP 
CC   alpha residues affecting CD47 binding. Note: This sequence is not shown 
CC   in the specification but has been derived from SEQ ID NO: 6 (see 
CC   BCM52730) based on the information given in Table 1 and example 16 of the
CC   specification.
XX
SQ   Sequence 474 AA;

  Query Match             100.0%;  Score 606;  DB 23;  Length 474;
  Best Local Similarity   99.1%;  
  Matches  116;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRXLIYNQKEGHFPRVTT 60
              ||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||||
Db          3 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRHLIYNQKEGHFPRVTT 62

Qy         61 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119


RESULT 153
BCM52984
ID   BCM52984 standard; protein; 474 AA.
XX
AC   BCM52984;
XX
DT   21-APR-2016  (first entry)
XX
DE   Human SIRP alpha V1 mutant polypeptide (E47I).
XX
KW   basal cell carcinoma; bladder tumor; breast tumor; cancer;
KW   colorectal tumor; cytostatic; dermatofibrosarcoma;
KW   endometrioid carcinoma; glioblastoma; glioma; head and neck tumor;
KW   immunotherapy; leukemia; liver tumor; lung tumor; lymphoma; melanoma;
KW   merkel cell carcinoma; mesothelioma; multiple myeloma; mutein;
KW   myelodysplastic syndrome; nasopharyngeal carcinoma; neuroendocrine tumor;
KW   non-small-cell lung cancer; ovary tumor; pancreas tumor; prostate tumor;
KW   protein production; protein therapy; recombinant protein; renal tumor;
KW   sarcoma; small-cell lung cancer; squamous cell carcinoma; stomach tumor;
KW   testis tumor; therapeutic; thyroid tumor; uterine cervix tumor;
KW   uterus tumor.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2016024021-A1.
XX
CC PD   18-FEB-2016.
XX
CC PF   14-AUG-2015; 2015WO-EP068798.
XX
PR   15-AUG-2014; 2014US-0038196P.
XX
CC PA   (MERE ) MERCK PATENT GMBH.
XX
CC PI   Lo K,  Zizlsperger N,  Sircar A;
XX
DR   WPI; 2016-11393L/19.
XX
CC PT   Signal regulatory protein alpha fusion protein used for preparing 
CC PT   pharmaceutical composition for treating cancer, comprises signal 
CC PT   regulatory protein alpha variant linked to immunoglobulin extracellular 
CC PT   domain.
XX
CC PS   Example 16; Page; 188pp; English.
XX
CC   The present invention relates to a signal regulatory protein alpha (SIRP 
CC   alpha) immunoglobulin fusion protein. The immunoglobulin comprises: (a) 
CC   an immunoglobulin IgV extracellular domain; and (b) an immunoglobulin 
CC   molecule or portion that binds to a surface antigen on a disease 
CC   promoting cell. The invention further discloses: (1) a nucleic acid 
CC   encoding SIRP alpha fusion protein; (2) a cell, which comprises the 
CC   nucleic acid; (3) a method for producing SIRP alpha fusion protein, which
CC   involves culturing cell under optimized to obtain the desired product; 
CC   (4) a pharmaceutical composition, which comprises a pharmaceutically 
CC   effective amount of SIRP alpha fusion protein and a pharmaceutically 
CC   acceptable carrier; and (5) a method for treating cancer in a mammal, 
CC   which involves administering an effective amount of SIRP alpha fusion 
CC   protein to a mammal in need. The SIRP fusion protein and pharmaceutical 
CC   composition of the invention are useful for treating cancer of breast, 
CC   colorectal, lung, pancreatic, endometrial, ovarian, gastric, prostate, 
CC   renal, cervical, myeloma, lymphoma, leukemia, thyroid, uterine, bladder, 
CC   neuroendocrine, head and neck, liver, nasopharyngeal, testicular, small 
CC   cell lung cancer, non-small cell lung cancer, melanoma, basal cell skin 
CC   cancer, squamous cell skin cancer, dermatofibrosarcoma protuberans, 
CC   Merkel cell carcinoma, glioblastoma, glioma, sarcoma, mesothelioma, or 
CC   myelodysplastic syndrome. The present sequence represents a human SIRP 
CC   alpha V1 mutant polypeptide (E47I) which is used in identifying SIRP 
CC   alpha residues affecting CD47 binding. Note: This sequence is not shown 
CC   in the specification but has been derived from SEQ ID NO: 6 (see 
CC   BCM52730) based on the information given in Table 1 and example 16 of the
CC   specification.
XX
SQ   Sequence 474 AA;

  Query Match             100.0%;  Score 606;  DB 23;  Length 474;
  Best Local Similarity   99.1%;  
  Matches  116;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRXLIYNQKEGHFPRVTT 60
              ||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||||
Db          3 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRILIYNQKEGHFPRVTT 62

Qy         61 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119


RESULT 154
BCM52985
ID   BCM52985 standard; protein; 474 AA.
XX
AC   BCM52985;
XX
DT   21-APR-2016  (first entry)
XX
DE   Human SIRP alpha V1 mutant polypeptide (E47K).
XX
KW   basal cell carcinoma; bladder tumor; breast tumor; cancer;
KW   colorectal tumor; cytostatic; dermatofibrosarcoma;
KW   endometrioid carcinoma; glioblastoma; glioma; head and neck tumor;
KW   immunotherapy; leukemia; liver tumor; lung tumor; lymphoma; melanoma;
KW   merkel cell carcinoma; mesothelioma; multiple myeloma; mutein;
KW   myelodysplastic syndrome; nasopharyngeal carcinoma; neuroendocrine tumor;
KW   non-small-cell lung cancer; ovary tumor; pancreas tumor; prostate tumor;
KW   protein production; protein therapy; recombinant protein; renal tumor;
KW   sarcoma; small-cell lung cancer; squamous cell carcinoma; stomach tumor;
KW   testis tumor; therapeutic; thyroid tumor; uterine cervix tumor;
KW   uterus tumor.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2016024021-A1.
XX
CC PD   18-FEB-2016.
XX
CC PF   14-AUG-2015; 2015WO-EP068798.
XX
PR   15-AUG-2014; 2014US-0038196P.
XX
CC PA   (MERE ) MERCK PATENT GMBH.
XX
CC PI   Lo K,  Zizlsperger N,  Sircar A;
XX
DR   WPI; 2016-11393L/19.
XX
CC PT   Signal regulatory protein alpha fusion protein used for preparing 
CC PT   pharmaceutical composition for treating cancer, comprises signal 
CC PT   regulatory protein alpha variant linked to immunoglobulin extracellular 
CC PT   domain.
XX
CC PS   Example 16; Page; 188pp; English.
XX
CC   The present invention relates to a signal regulatory protein alpha (SIRP 
CC   alpha) immunoglobulin fusion protein. The immunoglobulin comprises: (a) 
CC   an immunoglobulin IgV extracellular domain; and (b) an immunoglobulin 
CC   molecule or portion that binds to a surface antigen on a disease 
CC   promoting cell. The invention further discloses: (1) a nucleic acid 
CC   encoding SIRP alpha fusion protein; (2) a cell, which comprises the 
CC   nucleic acid; (3) a method for producing SIRP alpha fusion protein, which
CC   involves culturing cell under optimized to obtain the desired product; 
CC   (4) a pharmaceutical composition, which comprises a pharmaceutically 
CC   effective amount of SIRP alpha fusion protein and a pharmaceutically 
CC   acceptable carrier; and (5) a method for treating cancer in a mammal, 
CC   which involves administering an effective amount of SIRP alpha fusion 
CC   protein to a mammal in need. The SIRP fusion protein and pharmaceutical 
CC   composition of the invention are useful for treating cancer of breast, 
CC   colorectal, lung, pancreatic, endometrial, ovarian, gastric, prostate, 
CC   renal, cervical, myeloma, lymphoma, leukemia, thyroid, uterine, bladder, 
CC   neuroendocrine, head and neck, liver, nasopharyngeal, testicular, small 
CC   cell lung cancer, non-small cell lung cancer, melanoma, basal cell skin 
CC   cancer, squamous cell skin cancer, dermatofibrosarcoma protuberans, 
CC   Merkel cell carcinoma, glioblastoma, glioma, sarcoma, mesothelioma, or 
CC   myelodysplastic syndrome. The present sequence represents a human SIRP 
CC   alpha V1 mutant polypeptide (E47K) which is used in identifying SIRP 
CC   alpha residues affecting CD47 binding. Note: This sequence is not shown 
CC   in the specification but has been derived from SEQ ID NO: 6 (see 
CC   BCM52730) based on the information given in Table 1 and example 16 of the
CC   specification.
XX
SQ   Sequence 474 AA;

  Query Match             100.0%;  Score 606;  DB 23;  Length 474;
  Best Local Similarity   99.1%;  
  Matches  116;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRXLIYNQKEGHFPRVTT 60
              ||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||||
Db          3 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRKLIYNQKEGHFPRVTT 62

Qy         61 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119


RESULT 155
BCM52986
ID   BCM52986 standard; protein; 474 AA.
XX
AC   BCM52986;
XX
DT   21-APR-2016  (first entry)
XX
DE   Human SIRP alpha V1 mutant polypeptide (E47L).
XX
KW   basal cell carcinoma; bladder tumor; breast tumor; cancer;
KW   colorectal tumor; cytostatic; dermatofibrosarcoma;
KW   endometrioid carcinoma; glioblastoma; glioma; head and neck tumor;
KW   immunotherapy; leukemia; liver tumor; lung tumor; lymphoma; melanoma;
KW   merkel cell carcinoma; mesothelioma; multiple myeloma; mutein;
KW   myelodysplastic syndrome; nasopharyngeal carcinoma; neuroendocrine tumor;
KW   non-small-cell lung cancer; ovary tumor; pancreas tumor; prostate tumor;
KW   protein production; protein therapy; recombinant protein; renal tumor;
KW   sarcoma; small-cell lung cancer; squamous cell carcinoma; stomach tumor;
KW   testis tumor; therapeutic; thyroid tumor; uterine cervix tumor;
KW   uterus tumor.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2016024021-A1.
XX
CC PD   18-FEB-2016.
XX
CC PF   14-AUG-2015; 2015WO-EP068798.
XX
PR   15-AUG-2014; 2014US-0038196P.
XX
CC PA   (MERE ) MERCK PATENT GMBH.
XX
CC PI   Lo K,  Zizlsperger N,  Sircar A;
XX
DR   WPI; 2016-11393L/19.
XX
CC PT   Signal regulatory protein alpha fusion protein used for preparing 
CC PT   pharmaceutical composition for treating cancer, comprises signal 
CC PT   regulatory protein alpha variant linked to immunoglobulin extracellular 
CC PT   domain.
XX
CC PS   Example 16; Page; 188pp; English.
XX
CC   The present invention relates to a signal regulatory protein alpha (SIRP 
CC   alpha) immunoglobulin fusion protein. The immunoglobulin comprises: (a) 
CC   an immunoglobulin IgV extracellular domain; and (b) an immunoglobulin 
CC   molecule or portion that binds to a surface antigen on a disease 
CC   promoting cell. The invention further discloses: (1) a nucleic acid 
CC   encoding SIRP alpha fusion protein; (2) a cell, which comprises the 
CC   nucleic acid; (3) a method for producing SIRP alpha fusion protein, which
CC   involves culturing cell under optimized to obtain the desired product; 
CC   (4) a pharmaceutical composition, which comprises a pharmaceutically 
CC   effective amount of SIRP alpha fusion protein and a pharmaceutically 
CC   acceptable carrier; and (5) a method for treating cancer in a mammal, 
CC   which involves administering an effective amount of SIRP alpha fusion 
CC   protein to a mammal in need. The SIRP fusion protein and pharmaceutical 
CC   composition of the invention are useful for treating cancer of breast, 
CC   colorectal, lung, pancreatic, endometrial, ovarian, gastric, prostate, 
CC   renal, cervical, myeloma, lymphoma, leukemia, thyroid, uterine, bladder, 
CC   neuroendocrine, head and neck, liver, nasopharyngeal, testicular, small 
CC   cell lung cancer, non-small cell lung cancer, melanoma, basal cell skin 
CC   cancer, squamous cell skin cancer, dermatofibrosarcoma protuberans, 
CC   Merkel cell carcinoma, glioblastoma, glioma, sarcoma, mesothelioma, or 
CC   myelodysplastic syndrome. The present sequence represents a human SIRP 
CC   alpha V1 mutant polypeptide (E47L) which is used in identifying SIRP 
CC   alpha residues affecting CD47 binding. Note: This sequence is not shown 
CC   in the specification but has been derived from SEQ ID NO: 6 (see 
CC   BCM52730) based on the information given in Table 1 and example 16 of the
CC   specification.
XX
SQ   Sequence 474 AA;

  Query Match             100.0%;  Score 606;  DB 23;  Length 474;
  Best Local Similarity   99.1%;  
  Matches  116;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRXLIYNQKEGHFPRVTT 60
              ||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||||
Db          3 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRLLIYNQKEGHFPRVTT 62

Qy         61 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119


RESULT 156
BCM52987
ID   BCM52987 standard; protein; 474 AA.
XX
AC   BCM52987;
XX
DT   21-APR-2016  (first entry)
XX
DE   Human SIRP alpha V1 mutant polypeptide (E47M).
XX
KW   basal cell carcinoma; bladder tumor; breast tumor; cancer;
KW   colorectal tumor; cytostatic; dermatofibrosarcoma;
KW   endometrioid carcinoma; glioblastoma; glioma; head and neck tumor;
KW   immunotherapy; leukemia; liver tumor; lung tumor; lymphoma; melanoma;
KW   merkel cell carcinoma; mesothelioma; multiple myeloma; mutein;
KW   myelodysplastic syndrome; nasopharyngeal carcinoma; neuroendocrine tumor;
KW   non-small-cell lung cancer; ovary tumor; pancreas tumor; prostate tumor;
KW   protein production; protein therapy; recombinant protein; renal tumor;
KW   sarcoma; small-cell lung cancer; squamous cell carcinoma; stomach tumor;
KW   testis tumor; therapeutic; thyroid tumor; uterine cervix tumor;
KW   uterus tumor.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2016024021-A1.
XX
CC PD   18-FEB-2016.
XX
CC PF   14-AUG-2015; 2015WO-EP068798.
XX
PR   15-AUG-2014; 2014US-0038196P.
XX
CC PA   (MERE ) MERCK PATENT GMBH.
XX
CC PI   Lo K,  Zizlsperger N,  Sircar A;
XX
DR   WPI; 2016-11393L/19.
XX
CC PT   Signal regulatory protein alpha fusion protein used for preparing 
CC PT   pharmaceutical composition for treating cancer, comprises signal 
CC PT   regulatory protein alpha variant linked to immunoglobulin extracellular 
CC PT   domain.
XX
CC PS   Example 16; Page; 188pp; English.
XX
CC   The present invention relates to a signal regulatory protein alpha (SIRP 
CC   alpha) immunoglobulin fusion protein. The immunoglobulin comprises: (a) 
CC   an immunoglobulin IgV extracellular domain; and (b) an immunoglobulin 
CC   molecule or portion that binds to a surface antigen on a disease 
CC   promoting cell. The invention further discloses: (1) a nucleic acid 
CC   encoding SIRP alpha fusion protein; (2) a cell, which comprises the 
CC   nucleic acid; (3) a method for producing SIRP alpha fusion protein, which
CC   involves culturing cell under optimized to obtain the desired product; 
CC   (4) a pharmaceutical composition, which comprises a pharmaceutically 
CC   effective amount of SIRP alpha fusion protein and a pharmaceutically 
CC   acceptable carrier; and (5) a method for treating cancer in a mammal, 
CC   which involves administering an effective amount of SIRP alpha fusion 
CC   protein to a mammal in need. The SIRP fusion protein and pharmaceutical 
CC   composition of the invention are useful for treating cancer of breast, 
CC   colorectal, lung, pancreatic, endometrial, ovarian, gastric, prostate, 
CC   renal, cervical, myeloma, lymphoma, leukemia, thyroid, uterine, bladder, 
CC   neuroendocrine, head and neck, liver, nasopharyngeal, testicular, small 
CC   cell lung cancer, non-small cell lung cancer, melanoma, basal cell skin 
CC   cancer, squamous cell skin cancer, dermatofibrosarcoma protuberans, 
CC   Merkel cell carcinoma, glioblastoma, glioma, sarcoma, mesothelioma, or 
CC   myelodysplastic syndrome. The present sequence represents a human SIRP 
CC   alpha V1 mutant polypeptide (E47M) which is used in identifying SIRP 
CC   alpha residues affecting CD47 binding. Note: This sequence is not shown 
CC   in the specification but has been derived from SEQ ID NO: 6 (see 
CC   BCM52730) based on the information given in Table 1 and example 16 of the
CC   specification.
XX
SQ   Sequence 474 AA;

  Query Match             100.0%;  Score 606;  DB 23;  Length 474;
  Best Local Similarity   99.1%;  
  Matches  116;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRXLIYNQKEGHFPRVTT 60
              ||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||||
Db          3 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRMLIYNQKEGHFPRVTT 62

Qy         61 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119


RESULT 157
BCM52988
ID   BCM52988 standard; protein; 474 AA.
XX
AC   BCM52988;
XX
DT   21-APR-2016  (first entry)
XX
DE   Human SIRP alpha V1 mutant polypeptide (E47N).
XX
KW   basal cell carcinoma; bladder tumor; breast tumor; cancer;
KW   colorectal tumor; cytostatic; dermatofibrosarcoma;
KW   endometrioid carcinoma; glioblastoma; glioma; head and neck tumor;
KW   immunotherapy; leukemia; liver tumor; lung tumor; lymphoma; melanoma;
KW   merkel cell carcinoma; mesothelioma; multiple myeloma; mutein;
KW   myelodysplastic syndrome; nasopharyngeal carcinoma; neuroendocrine tumor;
KW   non-small-cell lung cancer; ovary tumor; pancreas tumor; prostate tumor;
KW   protein production; protein therapy; recombinant protein; renal tumor;
KW   sarcoma; small-cell lung cancer; squamous cell carcinoma; stomach tumor;
KW   testis tumor; therapeutic; thyroid tumor; uterine cervix tumor;
KW   uterus tumor.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2016024021-A1.
XX
CC PD   18-FEB-2016.
XX
CC PF   14-AUG-2015; 2015WO-EP068798.
XX
PR   15-AUG-2014; 2014US-0038196P.
XX
CC PA   (MERE ) MERCK PATENT GMBH.
XX
CC PI   Lo K,  Zizlsperger N,  Sircar A;
XX
DR   WPI; 2016-11393L/19.
XX
CC PT   Signal regulatory protein alpha fusion protein used for preparing 
CC PT   pharmaceutical composition for treating cancer, comprises signal 
CC PT   regulatory protein alpha variant linked to immunoglobulin extracellular 
CC PT   domain.
XX
CC PS   Example 16; Page; 188pp; English.
XX
CC   The present invention relates to a signal regulatory protein alpha (SIRP 
CC   alpha) immunoglobulin fusion protein. The immunoglobulin comprises: (a) 
CC   an immunoglobulin IgV extracellular domain; and (b) an immunoglobulin 
CC   molecule or portion that binds to a surface antigen on a disease 
CC   promoting cell. The invention further discloses: (1) a nucleic acid 
CC   encoding SIRP alpha fusion protein; (2) a cell, which comprises the 
CC   nucleic acid; (3) a method for producing SIRP alpha fusion protein, which
CC   involves culturing cell under optimized to obtain the desired product; 
CC   (4) a pharmaceutical composition, which comprises a pharmaceutically 
CC   effective amount of SIRP alpha fusion protein and a pharmaceutically 
CC   acceptable carrier; and (5) a method for treating cancer in a mammal, 
CC   which involves administering an effective amount of SIRP alpha fusion 
CC   protein to a mammal in need. The SIRP fusion protein and pharmaceutical 
CC   composition of the invention are useful for treating cancer of breast, 
CC   colorectal, lung, pancreatic, endometrial, ovarian, gastric, prostate, 
CC   renal, cervical, myeloma, lymphoma, leukemia, thyroid, uterine, bladder, 
CC   neuroendocrine, head and neck, liver, nasopharyngeal, testicular, small 
CC   cell lung cancer, non-small cell lung cancer, melanoma, basal cell skin 
CC   cancer, squamous cell skin cancer, dermatofibrosarcoma protuberans, 
CC   Merkel cell carcinoma, glioblastoma, glioma, sarcoma, mesothelioma, or 
CC   myelodysplastic syndrome. The present sequence represents a human SIRP 
CC   alpha V1 mutant polypeptide (E47N) which is used in identifying SIRP 
CC   alpha residues affecting CD47 binding. Note: This sequence is not shown 
CC   in the specification but has been derived from SEQ ID NO: 6 (see 
CC   BCM52730) based on the information given in Table 1 and example 16 of the
CC   specification.
XX
SQ   Sequence 474 AA;

  Query Match             100.0%;  Score 606;  DB 23;  Length 474;
  Best Local Similarity   99.1%;  
  Matches  116;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRXLIYNQKEGHFPRVTT 60
              ||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||||
Db          3 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRNLIYNQKEGHFPRVTT 62

Qy         61 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119


RESULT 158
BCM52989
ID   BCM52989 standard; protein; 474 AA.
XX
AC   BCM52989;
XX
DT   21-APR-2016  (first entry)
XX
DE   Human SIRP alpha V1 mutant polypeptide (E47Q).
XX
KW   basal cell carcinoma; bladder tumor; breast tumor; cancer;
KW   colorectal tumor; cytostatic; dermatofibrosarcoma;
KW   endometrioid carcinoma; glioblastoma; glioma; head and neck tumor;
KW   immunotherapy; leukemia; liver tumor; lung tumor; lymphoma; melanoma;
KW   merkel cell carcinoma; mesothelioma; multiple myeloma; mutein;
KW   myelodysplastic syndrome; nasopharyngeal carcinoma; neuroendocrine tumor;
KW   non-small-cell lung cancer; ovary tumor; pancreas tumor; prostate tumor;
KW   protein production; protein therapy; recombinant protein; renal tumor;
KW   sarcoma; small-cell lung cancer; squamous cell carcinoma; stomach tumor;
KW   testis tumor; therapeutic; thyroid tumor; uterine cervix tumor;
KW   uterus tumor.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2016024021-A1.
XX
CC PD   18-FEB-2016.
XX
CC PF   14-AUG-2015; 2015WO-EP068798.
XX
PR   15-AUG-2014; 2014US-0038196P.
XX
CC PA   (MERE ) MERCK PATENT GMBH.
XX
CC PI   Lo K,  Zizlsperger N,  Sircar A;
XX
DR   WPI; 2016-11393L/19.
XX
CC PT   Signal regulatory protein alpha fusion protein used for preparing 
CC PT   pharmaceutical composition for treating cancer, comprises signal 
CC PT   regulatory protein alpha variant linked to immunoglobulin extracellular 
CC PT   domain.
XX
CC PS   Example 16; Page; 188pp; English.
XX
CC   The present invention relates to a signal regulatory protein alpha (SIRP 
CC   alpha) immunoglobulin fusion protein. The immunoglobulin comprises: (a) 
CC   an immunoglobulin IgV extracellular domain; and (b) an immunoglobulin 
CC   molecule or portion that binds to a surface antigen on a disease 
CC   promoting cell. The invention further discloses: (1) a nucleic acid 
CC   encoding SIRP alpha fusion protein; (2) a cell, which comprises the 
CC   nucleic acid; (3) a method for producing SIRP alpha fusion protein, which
CC   involves culturing cell under optimized to obtain the desired product; 
CC   (4) a pharmaceutical composition, which comprises a pharmaceutically 
CC   effective amount of SIRP alpha fusion protein and a pharmaceutically 
CC   acceptable carrier; and (5) a method for treating cancer in a mammal, 
CC   which involves administering an effective amount of SIRP alpha fusion 
CC   protein to a mammal in need. The SIRP fusion protein and pharmaceutical 
CC   composition of the invention are useful for treating cancer of breast, 
CC   colorectal, lung, pancreatic, endometrial, ovarian, gastric, prostate, 
CC   renal, cervical, myeloma, lymphoma, leukemia, thyroid, uterine, bladder, 
CC   neuroendocrine, head and neck, liver, nasopharyngeal, testicular, small 
CC   cell lung cancer, non-small cell lung cancer, melanoma, basal cell skin 
CC   cancer, squamous cell skin cancer, dermatofibrosarcoma protuberans, 
CC   Merkel cell carcinoma, glioblastoma, glioma, sarcoma, mesothelioma, or 
CC   myelodysplastic syndrome. The present sequence represents a human SIRP 
CC   alpha V1 mutant polypeptide (E47Q) which is used in identifying SIRP 
CC   alpha residues affecting CD47 binding. Note: This sequence is not shown 
CC   in the specification but has been derived from SEQ ID NO: 6 (see 
CC   BCM52730) based on the information given in Table 1 and example 16 of the
CC   specification.
XX
SQ   Sequence 474 AA;

  Query Match             100.0%;  Score 606;  DB 23;  Length 474;
  Best Local Similarity   99.1%;  
  Matches  116;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRXLIYNQKEGHFPRVTT 60
              ||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||||
Db          3 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRQLIYNQKEGHFPRVTT 62

Qy         61 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119


RESULT 159
BCM52990
ID   BCM52990 standard; protein; 474 AA.
XX
AC   BCM52990;
XX
DT   21-APR-2016  (first entry)
XX
DE   Human SIRP alpha V1 mutant polypeptide (E47R).
XX
KW   basal cell carcinoma; bladder tumor; breast tumor; cancer;
KW   colorectal tumor; cytostatic; dermatofibrosarcoma;
KW   endometrioid carcinoma; glioblastoma; glioma; head and neck tumor;
KW   immunotherapy; leukemia; liver tumor; lung tumor; lymphoma; melanoma;
KW   merkel cell carcinoma; mesothelioma; multiple myeloma; mutein;
KW   myelodysplastic syndrome; nasopharyngeal carcinoma; neuroendocrine tumor;
KW   non-small-cell lung cancer; ovary tumor; pancreas tumor; prostate tumor;
KW   protein production; protein therapy; recombinant protein; renal tumor;
KW   sarcoma; small-cell lung cancer; squamous cell carcinoma; stomach tumor;
KW   testis tumor; therapeutic; thyroid tumor; uterine cervix tumor;
KW   uterus tumor.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2016024021-A1.
XX
CC PD   18-FEB-2016.
XX
CC PF   14-AUG-2015; 2015WO-EP068798.
XX
PR   15-AUG-2014; 2014US-0038196P.
XX
CC PA   (MERE ) MERCK PATENT GMBH.
XX
CC PI   Lo K,  Zizlsperger N,  Sircar A;
XX
DR   WPI; 2016-11393L/19.
XX
CC PT   Signal regulatory protein alpha fusion protein used for preparing 
CC PT   pharmaceutical composition for treating cancer, comprises signal 
CC PT   regulatory protein alpha variant linked to immunoglobulin extracellular 
CC PT   domain.
XX
CC PS   Example 16; Page; 188pp; English.
XX
CC   The present invention relates to a signal regulatory protein alpha (SIRP 
CC   alpha) immunoglobulin fusion protein. The immunoglobulin comprises: (a) 
CC   an immunoglobulin IgV extracellular domain; and (b) an immunoglobulin 
CC   molecule or portion that binds to a surface antigen on a disease 
CC   promoting cell. The invention further discloses: (1) a nucleic acid 
CC   encoding SIRP alpha fusion protein; (2) a cell, which comprises the 
CC   nucleic acid; (3) a method for producing SIRP alpha fusion protein, which
CC   involves culturing cell under optimized to obtain the desired product; 
CC   (4) a pharmaceutical composition, which comprises a pharmaceutically 
CC   effective amount of SIRP alpha fusion protein and a pharmaceutically 
CC   acceptable carrier; and (5) a method for treating cancer in a mammal, 
CC   which involves administering an effective amount of SIRP alpha fusion 
CC   protein to a mammal in need. The SIRP fusion protein and pharmaceutical 
CC   composition of the invention are useful for treating cancer of breast, 
CC   colorectal, lung, pancreatic, endometrial, ovarian, gastric, prostate, 
CC   renal, cervical, myeloma, lymphoma, leukemia, thyroid, uterine, bladder, 
CC   neuroendocrine, head and neck, liver, nasopharyngeal, testicular, small 
CC   cell lung cancer, non-small cell lung cancer, melanoma, basal cell skin 
CC   cancer, squamous cell skin cancer, dermatofibrosarcoma protuberans, 
CC   Merkel cell carcinoma, glioblastoma, glioma, sarcoma, mesothelioma, or 
CC   myelodysplastic syndrome. The present sequence represents a human SIRP 
CC   alpha V1 mutant polypeptide (E47R) which is used in identifying SIRP 
CC   alpha residues affecting CD47 binding. Note: This sequence is not shown 
CC   in the specification but has been derived from SEQ ID NO: 6 (see 
CC   BCM52730) based on the information given in Table 1 and example 16 of the
CC   specification.
XX
SQ   Sequence 474 AA;

  Query Match             100.0%;  Score 606;  DB 23;  Length 474;
  Best Local Similarity   99.1%;  
  Matches  116;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRXLIYNQKEGHFPRVTT 60
              ||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||||
Db          3 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRRLIYNQKEGHFPRVTT 62

Qy         61 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119






RESULT 162
BCM52993
ID   BCM52993 standard; protein; 474 AA.
XX
AC   BCM52993;
XX
DT   21-APR-2016  (first entry)
XX
DE   Human SIRP alpha V1 mutant polypeptide (E47V).
XX
KW   basal cell carcinoma; bladder tumor; breast tumor; cancer;
KW   colorectal tumor; cytostatic; dermatofibrosarcoma;
KW   endometrioid carcinoma; glioblastoma; glioma; head and neck tumor;
KW   immunotherapy; leukemia; liver tumor; lung tumor; lymphoma; melanoma;
KW   merkel cell carcinoma; mesothelioma; multiple myeloma; mutein;
KW   myelodysplastic syndrome; nasopharyngeal carcinoma; neuroendocrine tumor;
KW   non-small-cell lung cancer; ovary tumor; pancreas tumor; prostate tumor;
KW   protein production; protein therapy; recombinant protein; renal tumor;
KW   sarcoma; small-cell lung cancer; squamous cell carcinoma; stomach tumor;
KW   testis tumor; therapeutic; thyroid tumor; uterine cervix tumor;
KW   uterus tumor.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2016024021-A1.
XX
CC PD   18-FEB-2016.
XX
CC PF   14-AUG-2015; 2015WO-EP068798.
XX
PR   15-AUG-2014; 2014US-0038196P.
XX
CC PA   (MERE ) MERCK PATENT GMBH.
XX
CC PI   Lo K,  Zizlsperger N,  Sircar A;
XX
DR   WPI; 2016-11393L/19.
XX
CC PT   Signal regulatory protein alpha fusion protein used for preparing 
CC PT   pharmaceutical composition for treating cancer, comprises signal 
CC PT   regulatory protein alpha variant linked to immunoglobulin extracellular 
CC PT   domain.
XX
CC PS   Example 16; Page; 188pp; English.
XX
CC   The present invention relates to a signal regulatory protein alpha (SIRP 
CC   alpha) immunoglobulin fusion protein. The immunoglobulin comprises: (a) 
CC   an immunoglobulin IgV extracellular domain; and (b) an immunoglobulin 
CC   molecule or portion that binds to a surface antigen on a disease 
CC   promoting cell. The invention further discloses: (1) a nucleic acid 
CC   encoding SIRP alpha fusion protein; (2) a cell, which comprises the 
CC   nucleic acid; (3) a method for producing SIRP alpha fusion protein, which
CC   involves culturing cell under optimized to obtain the desired product; 
CC   (4) a pharmaceutical composition, which comprises a pharmaceutically 
CC   effective amount of SIRP alpha fusion protein and a pharmaceutically 
CC   acceptable carrier; and (5) a method for treating cancer in a mammal, 
CC   which involves administering an effective amount of SIRP alpha fusion 
CC   protein to a mammal in need. The SIRP fusion protein and pharmaceutical 
CC   composition of the invention are useful for treating cancer of breast, 
CC   colorectal, lung, pancreatic, endometrial, ovarian, gastric, prostate, 
CC   renal, cervical, myeloma, lymphoma, leukemia, thyroid, uterine, bladder, 
CC   neuroendocrine, head and neck, liver, nasopharyngeal, testicular, small 
CC   cell lung cancer, non-small cell lung cancer, melanoma, basal cell skin 
CC   cancer, squamous cell skin cancer, dermatofibrosarcoma protuberans, 
CC   Merkel cell carcinoma, glioblastoma, glioma, sarcoma, mesothelioma, or 
CC   myelodysplastic syndrome. The present sequence represents a human SIRP 
CC   alpha V1 mutant polypeptide (E47V) which is used in identifying SIRP 
CC   alpha residues affecting CD47 binding. Note: This sequence is not shown 
CC   in the specification but has been derived from SEQ ID NO: 6 (see 
CC   BCM52730) based on the information given in Table 1 and example 16 of the
CC   specification.
XX
SQ   Sequence 474 AA;

  Query Match             100.0%;  Score 606;  DB 23;  Length 474;
  Best Local Similarity   99.1%;  
  Matches  116;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRXLIYNQKEGHFPRVTT 60
              ||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||||
Db          3 ELQVIQPDKSVLVAAGETATLRCTATSLIPVGPIQWFRGAGPGRVLIYNQKEGHFPRVTT 62

Qy         61 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 VSDLTKRNNMDFSIRIGNITPADAGTYYCVKFRKGSPDDVEFKSGAGTELSVRAKPS 119







Sequence Search Result C

This page gives you Search Results detail for the Application 17048202 and Search Result 20221102_151646_us-17-048-202-68.minpct99.rag





Title:          US-17-048-202-68
Perfect score:  1239
Sequence:       1 ESKYGPPCPPCPAPEFLGGP..........MHEALHNHYTQKSLSLSLGK 229

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     7    1239  100.0    229  21  BBI86205                  Human IgG4 antibod



RESULT 7
BBI86205
ID   BBI86205 standard; protein; 229 AA.
XX
AC   BBI86205;
XX
DT   14-AUG-2014  (first entry)
XX
DE   Human IgG4 antibody Fc region (99-327) mutant protein (S228P), SEQ ID 24.
XX
KW   Immunoglobulin G4; cancer; cell proliferation; cytostatic; growth;
KW   heavy chain constant region; hematological neoplasm; leukemia; mutein;
KW   protein production; protein therapy; recombinant protein; solid tumor;
KW   therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 10
FT                   /note= "Wild-type Ser substituted by Pro"
XX
CC PN   WO2014094122-A1.
XX
CC PD   26-JUN-2014.
XX
CC PF   17-DEC-2013; 2013WO-CA001046.
XX
PR   17-DEC-2012; 2012US-0738008P.
XX
CC PA   (TRIL-) TRILLIUM THERAPEUTICS INC.
XX
CC PI   Uger RA,  Slavova-Petrova PS,  Pang X;
XX
DR   WPI; 2014-M19664/45.
XX
CC PT   Use of human signal regulatory protein alpha fusion protein having 
CC PT   negligible complementarity determining agonism and negligible red blood 
CC PT   cell binding, to inhibit the growth or proliferation of disease cell.
XX
CC PS   Claim 9; SEQ ID NO 24; 44pp; English.
XX
CC   The present invention relates to a novel human signal regulatory protein 
CC   alpha (SIRP alpha) fusion protein (BBI86184, BBI86206 or BBI86207) which 
CC   is useful for inhibiting the growth and/or proliferation of a CD47+ 
CC   disease cell, where the disease cell is a cancer cell (preferably a 
CC   hematological cancer cell, a leukemia cell or a solid tumor cell). The 
CC   fusion protein having negligible CD47 agonism and negligible red blood 
CC   cell binding and it comprises a human SIRP alpha variant 2 immunoglobulin
CC   V (IgV) domain (BBI86182 or BBI86203) capable of binding to a human CD47 
CC   and a human IgG1 constant region (Fc) (BBI86183) or its variant (S228P) 
CC   (BBI86205) having an effector function. The invention further provides: 
CC   (1) a pharmaceutical composition comprising a carrier and the fusion 
CC   protein; (2) a DNA construct comprising a nucleotide sequence encoding 
CC   the fusion protein; (3) a host cell comprising the DNA construct of (2); 
CC   and (4) a method for producing the fusion protein by culturing the host 
CC   cell of (3). The fusion protein is useful for treating a cancer in a 
CC   subject. The present sequence is a mutant of a human IgG4 Fc region 
CC   corresponding to amino acids from 99-327 (BBI86204) which is useful for 
CC   preparing the fusion protein of the invention.
XX
SQ   Sequence 229 AA;

  Query Match             100.0%;  Score 1239;  DB 21;  Length 229;
  Best Local Similarity   100.0%;  
  Matches  229;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ESKYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ESKYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWY 60

Qy         61 VDGVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VDGVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISK 120

Qy        121 AKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AKGQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVL 180

Qy        181 DSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 229
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DSDGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 229

Sequence Search Result D

This page gives you Search Results detail for the Application 17048202 and Search Result 20221102_151646_us-17-048-202-67.minpct99.rag



Title:          US-17-048-202-67
Perfect score:  1267
Sequence:       1 LEPKSCDKTHTCPPCPAPEL..........MHEALHNHYTQKSLSLSPGK 233

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1267  100.0    233  22  BBZ09250                  Human IgG1 Fc regi



RESULT 1
BBZ09250
ID   BBZ09250 standard; protein; 233 AA.
XX
AC   BBZ09250;
XX
DT   18-JUN-2015  (first entry)
XX
DE   Human IgG1 Fc region, SEQ ID 10.
XX
KW   Immunoglobulin G1; Immunoglobulin gamma 1; autoimmune disease;
KW   dermatological; heavy chain constant region; immunosuppressive;
KW   metabolic-gen.; musculoskeletal-gen.; ophthalmological; oral-dental-gen.;
KW   prophylactic to disease; protein production; protein therapy;
KW   recombinant protein; sjoegrens syndrome; systemic lupus erythematosus;
KW   therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2015066557-A1.
XX
CC PD   07-MAY-2015.
XX
CC PF   31-OCT-2014; 2014WO-US063587.
XX
PR   31-OCT-2013; 2013US-0898370P.
PR   31-OCT-2013; 2013US-0898384P.
PR   31-OCT-2013; 2013US-0898393P.
XX
CC PA   (RESO-) RESOLVE THERAPEUTICS LLC.
XX
CC PI   Gabel C,  Posada JA;
XX
DR   WPI; 2015-28581V/33.
XX
CC PT   New polypeptide contains nuclease domains with altered glycosylation 
CC PT   operably coupled to a pharmacokinetic (PK) domain, useful for treating or
CC PT   preventing a condition associated with an abnormal immune response, e.g. 
CC PT   Sjogren's syndrome.
XX
CC PS   Claim 35; SEQ ID NO 10; 162pp; English.
XX
CC   The present invention relates to a novel polypeptide comprising one or 
CC   more nuclease domains with altered glycosylation operably coupled to a 
CC   pharmacokinetic (PK) domain. Also described are: (1) a composition 
CC   comprising the polypeptide; (2) a nucleic acid molecule encoding the 
CC   polypeptide; (3) a recombinant expression vector comprising a nucleic 
CC   acid molecule; (4) a host cell transformed with the recombinant 
CC   expression vector; (5) a method for producing the polypeptide; (6) a 
CC   method for preventing and treating a condition associated with an 
CC   abnormal immune response (preferably an autoimmune disease); (7) a method
CC   for treating systemic lupus erythematosus (SLE); and (8) a method for 
CC   treating Sjogrens syndrome. The polypeptide of the present invention can 
CC   be used for preventing and treating autoimmune disease, systemic lupus 
CC   erythematosus and Sjogrens syndrome. The present sequence represents a 
CC   human immunoglobulin gamma 1 (IgG1) Fc region which can be used for 
CC   preparing the fusion protein of the present invention, where the protein 
CC   is useful for preventing and treating autoimmune disease, systemic lupus 
CC   erythematosus and Sjogrens syndrome.
XX
SQ   Sequence 233 AA;

  Query Match             100.0%;  Score 1267;  DB 22;  Length 233;
  Best Local Similarity   100.0%;  
  Matches  233;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 LEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVK 60

Qy         61 FNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEK 120

Qy        121 TISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTT 180


Qy        181 PPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 233
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 233